Title: A. F. De Laage to Thomas Jefferson, [13] August 1817
From: De Laage, A. F.
To: Jefferson, Thomas


          
            Monsieur,
            Lynchburg 12 13 Aout 1817
          
          J’ai reçu la Lettre que vous m’avez fait l’honneur de m’écrire, ainsi que Celles qu’elle renfermait: je manque d’expression, Monsieur, pour vous temoigner toute ma reconnoissance: je ne manquerai certainement pas de me présenter Chez vous pour vous en assurer moi même, aussitot votre Retour du Natural Bridge, ou on m’a dit que vous alliez: Croyez, je vous prie, à la Sincerité de mes Sentiments et au profond respect avec lequel
          
            J’ai l’honneur d’Etre, Monsieur, Votre très humble et très obeissant Serviteur
            A. F. De Laage
          
         
          Editors’ Translation
          
            
              Sir,
              Lynchburg 12 13 August 1817
            
            I have received the letter you did me the honor of writing me, as well as those enclosed in it. Words fail, Sir, to express my gratitude. I will certainly plan to present myself at your house to do so in person, as soon as you have returned from the Natural Bridge, where I was told you had gone. Please believe in the sincerity of my feelings and in the most profound respect with which
            
              I have the honor to be, Sir, your very humble and very obedient servant
              A. F. De Laage
            
          
        